This is an appeal from an order refusing bail upon an application for a writ of habeas corpus, appellant being charged by indictment of the offense of murder.
The evidence shows that the appellant, using a pistol, shot the deceased and inflicted a wound from which he afterwards died. The parties were at the home of a negro woman named Geneva Felder, *Page 632 
an aunt of the deceased. Immediately before the homicide, appellant and the woman had engaged in a scuffle, and the deceased came to her aid. After having been shot by the appellant, the deceased was able to walk away, but was soon after taken to a sanitarium where he later died.
There is a suggestion in the record that the deceased came out of the house and remonstrated with the appellant, and that the deceased had a knife in his hand. The evidence seems to rather incompletely develop the incidents of the transaction. So far as we are able to estimate, this is a case in which there is no evidence of express malice. See Ex parte Francis, 239 S.W. Rep. 957; Ex parte Townsley, 220 S.W. Rep. 1095; Ex parte Crawford, 265 S.W. Rep. 906.
A recital of the facts is deemed unnecessary. Suffice it to say that, in our judgment, the appellant was entitled to bail. Therefore, the judgment denying bail is reversed, and bail is granted in the sum of $5,000.00.
Bail granted.